               Case 2:19-cr-00236-MCE Document 43 Filed 12/08/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-236 MCE
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING SENTENCING
13                           v.                           HEARING; FINDINGS AND ORDER
14   JOSHUA WAYNE THOMPSON,                               DATE: December 3, 2020
                                                          TIME: 10:00 a.m.
15                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                                BACKGROUND

18          On December 19, 2019, a grand jury indicted defendant Joshua Wayne Thompson on one count

19 of felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). On September 3, 2020,
20 pursuant to a plea agreement, Thompson pleaded guilty to that charge. A sentencing hearing in this

21 matter is scheduled for December 3, 2020.

22          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

23 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

24 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

25 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

26 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

27 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

28 § 15002(b)(2).

       STIPULATION REGARDING HEARING                       1
30
                 Case 2:19-cr-00236-MCE Document 43 Filed 12/08/20 Page 2 of 5


 1          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 2 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 3 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 4 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 5 functioning of the federal courts generally.”

 6          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 7 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 8 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

 9 in person without seriously jeopardizing public health and safety.” Subsequently, the Chief Judge, per

10 General Order 624, found that, for the reasons set forth in previous general orders, “felony pleas under

11 Rule 11 of the Federal Rules of Criminal Procedure and felony sentencings under Rule 32 of the Federal

12 Rules of Criminal Procedure generally still cannot be conducted in person in this district without

13 seriously jeopardizing public health and safety.”

14          In order to authorize sentencing hearings by remote means, the CARES Act—as implemented by

15 General Order 624—also requires district courts in individual cases to “find[], “for specific reasons, that

16 a felony plea or sentencing in that case cannot be further delayed without serious harm to the interests of

17 justice.” General Order 624 further requires that the defendant consent to remote proceedings.

18          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

19 General Order 624 have been satisfied in this case. They request that the Court enter an order making
20 the specific findings required by the CARES Act and General Order 624. Specifically, for the reasons

21 further set forth below, the parties agree that:

22          1)       The sentencing hearing in this case cannot be further delayed without serious harm to the

23 interest of justice, given the public health restrictions on physical contact and court closures existing in

24 the Eastern District of California; and

25          2)       The defendant waives his physical presence at the hearing and consents to remote hearing

26 by videoconference and counsel joins in that waiver.

27 ///

28 ///

       STIPULATION REGARDING HEARING                      2
30
                 Case 2:19-cr-00236-MCE Document 43 Filed 12/08/20 Page 3 of 5


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.       The Governor of the State of California declared a Proclamation of a State of Emergency

 5 to exist in California on March 4, 2020.

 6          2.       On March 13, 2020, the President of the United States issued a proclamation declaring a

 7 National Emergency in response to the COVID-19 pandemic.

 8          3.       In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 9 other public health authorities have suggested the public avoid social gatherings in groups of more than

10 10 people and practice physical distancing (within about six feet) between individuals to potentially

11 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact, and

12 no vaccine currently exists.

13          4.       These social distancing guidelines—which are essential to combatting the virus—are

14 generally not compatible with holding in-person court hearings.

15          5.       On March 17, 2020, this Court issued General Order 611, noting the President and

16 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

17 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

18 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020.
20          6.       On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

21 in the Eastern District of California to the public. It further authorized assigned district court judges to

22 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

23 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

24 pandemic.

25          7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

26 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

27 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

28 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

       STIPULATION REGARDING HEARING                      3
30
                 Case 2:19-cr-00236-MCE Document 43 Filed 12/08/20 Page 4 of 5


 1 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 2 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 3 district judges; two of those positions are currently vacant and without nominations). The report further

 4 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 5 guidance regarding gatherings of individuals.

 6          8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 7 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 8          9.       On May 13, 2020, General Order 618 issued, continuing court closures until further

 9 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

10          10.      The judgment and sentencing hearing in this case accordingly cannot be further delayed

11 without serious harm to the interests of justice. The defendant has an interest in resolving the case by

12 proceeding to sentencing. Were this Court to delay the sentencing hearing until a time when the

13 proceeding may be held in person, it would harm the defendant’s interest in furthering his case toward

14 resolution. In addition to the defendant, the public has an interest in a timely resolution of this case.

15          11.      Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

16 teleconference. Counsel joins in this consent.

17          IT IS SO STIPULATED.

18

19
      Dated: December 1, 2020                                 MCGREGOR W. SCOTT
20                                                            United States Attorney
21
                                                              /s/ MATTHEW THUESEN
22                                                            MATTHEW THUESEN
                                                              Assistant United States Attorney
23

24
      Dated: December 1, 2020                                 /s/ HANNAH LABAREE
25                                                            HANNAH LABAREE
26                                                            Counsel for Defendant
                                                              Joshua Wayne Thompson
27
     ///
28
     ///

       STIPULATION REGARDING HEARING                      4
30
                Case 2:19-cr-00236-MCE Document 43 Filed 12/08/20 Page 5 of 5


 1                                            FINDINGS AND ORDER

 2         1.       The Court adopts the findings above.

 3         2.       Further, the Court specifically finds that:

 4                  a)     The sentencing hearing in this case cannot be further delayed without serious

 5         harm to the interest of justice;

 6                  b)     The defendant has waived his physical presence at the hearing and consents to

 7         remote hearing by videoconference.

 8         3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

 9 of the CARES Act and General Order 624, the sentencing hearing in this case will be conducted by

10 videoconference.

11         IT IS SO ORDERED.

12

13 Dated: December 7, 2020

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                       5
30
